TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00157-CV


                                        M. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
    NO. C-12-0085-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

March 27, 2014.    By request to this Court dated March 27, 2014, Cindy Rister-Saunders

requested an extension of ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Cindy Rister-Saunders is hereby

ordered to file the reporter’s record in this case on or before April 7, 2014. If the record is not

filed by that date, Cindy Rister-Saunders may be required to show cause why she should not be

held in contempt of court.

               It is ordered on April 1, 2014.
Before Justices Puryear, Goodwin and Field